J-S12026-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KIRK KAPEACE GILLUMS                       :
                                               :
                       Appellant               :   No. 1601 EDA 2019

          Appeal from the Judgment of Sentence Entered May 13, 2019
       In the Court of Common Pleas of Bucks County Criminal Division at
                        No(s): CP-09-CR-0001985-2019


BEFORE:      SHOGAN, J., McCAFFERY, J., and COLINS, J.*

MEMORANDUM BY McCAFFERY, J.:                       FILED: FEBRUARY 22, 2021

        Kirk Kapeace Gillums (Appellant) appeals pro se from the judgment of

sentence entered in the Bucks County Court of Common Pleas, following his

entry of a negotiated nolo contendere plea to indecent assault1 and other

offenses. This appeal returns to this panel after we remanded, on April 13,

2020, for the trial court to conduct a Grazier2 hearing. The trial court has

determined Appellant may proceed pro se on appeal, and both parties have

filed new briefs in this Court. Appellant now: (1) presents several claims of

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S. § 3126(a)(1).

2See Commonwealth v. Grazier, 713 A.2d 81, 82 (Pa. 1998) (when waiver
of right to counsel is sought at appellate stage, on-the-record determination
should be made that waiver is knowing, intelligent, and voluntary).
J-S12026-20


both ineffective assistance of counsel and challenges to the discretionary

aspect of sentencing; (2) argues his sentence is illegal because the trial court

failed to award sentencing credit and because the prison is unsafe due to the

COVID-19 pandemic; and (3) contends his SORNA registration requirements

are unconstitutional. We affirm.

      The trial court summarized the underlying facts as follows:

      In early August of 2017, the victim, [L.B.], contacted Schneider
      Moving and Storage via an on-line inquiry to provide long distance
      moving services from her current apartment . . . in Newtown
      Township, Bucks County, to her new home . . . in Winter,
      Wisconsin. [T]he victim was given a quote and was informed that
      Kirk[, (Appellant’s first name),] was her account manager and that
      she should contact him directly on his cell phone. The victim never
      got a last name or any other identifying infowrmation.

      In the following weeks Kirk and the victim had several text
      conversations about the details[.] On August 17th, 2017, [L.B.]
      received a text from Kirk informing that the original quote was
      broad and with an in-home visit he may be able to reduce it by as
      much as 20 percent. They decided the visit would occur on August
      29th of 2017.

      On the 29th of August, [s]hortly after 10:00 a.m., a black male[,
      Appellant,] arrived on the property as a rear passenger inside a
      sedan. The male came to the door introducing himself as Kirk,
      and the victim invited him into the apartment. The victim and
      [Appellant] had coffee while affirming details[.]

      They then walked around the apartment to assess the work,
      during which the victim felt Kirk brush up against her bottom
      several times. Once they were done the walk-through they
      negotiated an amount. The victim, based on prior conversations,
      said that the down payment was going to be $1,100 in cash, but
      Kirk said it was now $1[,]440. The victim provided Kirk with cash
      of $1[,]440, and he said he would [e-mail a receipt] to her.

      As they walked to door, Kirk asked for a hug. The victim thought
      it was odd but also thought that he seemed like a nice man, so

                                     -2-
J-S12026-20


        she gave him a hug. While doing so, Kirk began roughly grabbing
        her vaginal area and sliding his fingers around while whispering in
        her ear, “I want to fuck your pussy.” Kirk also kissed her while
        inserting his tongue into her mouth, and she pulled away. Kirk
        then turned and walked out the door.

        The victim began crying and had her son call 911.

        Minutes after Kirk left the house, the victim received a text from
        Kirk’s cell that contained a digital image of [Appellant] sitting
        behind a desk that said, “Why don’t you take a road trip to my
        house you Wicked Witch.” The text was followed by a digital
        image of a black penis.

        The victim complained of vaginal pain and went to Aria-Bucks
        Hospital, where she underwent a sexual assault exam. [T]he
        medical staff described abrasions to the vaginal area that were
        also digitally photographed.

        [In the investigation, the police identified Appellant] with the cell
        phone number provided as the probable possessor of it, with [an]
        address in New York. [The police] prepared a [photo] line-up for
        the victim, who immediately identified [Appellant] as the
        individual who assaulted her.

        [The police] contacted . . . Schneider Moving and Storage and
        confirmed that Kirk had been employed there; however, had not
        been for two weeks for similar actions. The move that was
        scheduled with the victim did not take place.

Trial Ct. Op., 7/20/20, at 1-3 (footnote omitted).

        On May 13, 2019, Appellant entered a negotiated nolo contendere plea

to indecent assault, simple assault, and theft by unlawful taking. 3 He was

represented by Bucks County Assistant Public Defender Bradley Bastedo, Esq.

The trial court immediately imposed the sentences negotiated by the parties:


____________________________________________


3   18 Pa.C.S. §§ 2701(a)(1), 3921(a).


                                           -3-
J-S12026-20


(1) two consecutive terms of one to two years’ imprisonment, for indecent

assault and simple assault; (2) a consecutive three years’ probation for theft

by unlawful taking; and (3) restitution of $2,264.12.4 N.T., Nolo Contendere

Plea & Sentencing H’rg, 5/13/19, at 7-8, 31. The aggregate sentence was

thus two to four years’ imprisonment and three years’ probation, and was to

be served concurrently with any other sentence “he might be serving,

particularly that in Connecticut.”        Id. at 31-32. Finally, the court ordered

Appellant to comply with SORNA registration for a period of 15 years.5 Id. at

18. We note that at the time of this hearing, Appellant was serving a sentence

in Connecticut, and would be remanded to the Connecticut prison. Id. at 20,

29.

       On May 28, 2019, Appellant, although represented by counsel, filed a

timely pro se notice of appeal. Attorney Bastedo subsequently averred he was

not aware Appellant would file a pro se notice of appeal.6 In any event, we

____________________________________________


4 The restitution amount included the $1,440 cash that Appellant took from
the victim, as well as the cost of the flight and hotel for the victim — who had
moved to Wisconsin — to appear at the sentencing hearing. N.T. at 27-28.

5 Pennsylvania Sex Offender Registration and Notification Act, 42 Pa.C.S.
§§ 9799.10 to 9799.42. See 42 Pa.C.S. §§ 9799.14(b)(6) (classifying
indecent assault as Tier I offense), 9799.15(a)(1) (requiring Tier I offender to
register for 15 years).

6 Appellant’s Petition for Extension of Time to File Docketing Statement,
6/19/19, at 1; Appellant’s Petition for Extension of Time to File Statement of
Matters Complained of on Appeal, 6/19/19, at 1.




                                           -4-
J-S12026-20


note Appellant did not file any post-sentence motion. The trial court properly

entered the pro se notice of appeal on the docket, forwarded notice to Attorney

Bastedo,7 and directed Appellant to file a Pa.R.A.P. 1925(b) statement of

errors complained of on appeal. The ensuing procedural history was set forth

in detail in this Court’s April 13, 2020, memorandum, and we need not repeat

it.8   At this juncture, we summarize the following salient points:     no Rule

1925(b) statement was ever filed. Attorney Bastedo advised both the trial

court and this Court that he had attempted, unsuccessfully, to communicate

with Appellant in the Connecticut prison. Nevertheless, Appellant continued

to file pro se documents in this Court.9 Upon this Court’s October 15, 2019,

per curiam order, the trial court conducted a Grazier hearing and permitted

Appellant to proceed pro se. Thereafter, Appellant filed a pro se brief. This

____________________________________________


7  See Pa.R.Crim.P. 576(A)(4) (if represented criminal defendant submits for
filing a written notice that has not been signed by his attorney, clerk of courts
shall accept it for filing, and copy of time-stamped document shall be
forwarded to defendant’s attorney and Commonwealth within 10 days). This
Court likewise entered the notice of appeal on our docket. See Superior Ct.
O.P. § 65.24 (pro se notice of appeal received from trial court shall be
docketed, even where appellant is represented by counsel).

8 See Commonwealth v. Gillums, 1601 EDA 2019 (unpub. memo. at 3-5)
(Pa. Super. Apr. 13, 2020).

9 On August 29, 2019, this Court sent a Jette letter to counsel, enclosing the
pro se documents received from Appellant. See Commonwealth v. Jette,
23 A.3d 1032, 1044 (Pa. 2011) (proper response to any pro se pleading is to
refer pleading to counsel, and to take no further action on pro se pleading
unless counsel forwards a motion).




                                           -5-
J-S12026-20


panel concluded, however, Appellant’s issues would be waived for Attorney

Bastedo’s failure to comply with the trial court’s Rule 1925(b) order.10 We

thus remanded, on April 13, 2020, for the trial court to conduct a second

Grazier and to allow Appellant, whether pro se or with counsel, to file a Rule

1925(b) statement nunc pro tunc.

       The trial court has conducted the Grazier hearing and determined

Appellant may proceed pro se. Appellant filed a Rule 1925(b) statement, the

trial court issued an opinion, and both parties have filed new briefs in this

Court.

       Preliminarily, we note deficiencies in Appellant’s pro se brief. He has

failed to include a statement of questions involved in his brief. See Pa.R.A.P.

2111(a)(4) (appellant’s brief shall include, separately and distinctly entitled,

a statement of the questions involved); 2116(a) (“The statement of the

questions involved must state concisely the issues to be resolved, expressed

in the terms and circumstances of the case but without unnecessary detail.”).

The argument section of his brief, entitled “Memorandum of Law,” does not

include headings. See Pa.R.A.P. 2119(a) (“The argument shall be divided into


____________________________________________


10See Commonwealth v. Parrish, 224 A.3d 682, 693 (Pa. 2020) (“[A]ll
appellants must file a Rule 1925(b) statement, if ordered to do so by the trial
court, enumerating all issues they wish to have the appellate court consider,
or those issues will be deemed waived for appellate review.”)             The
Commonwealth acknowledged, in its brief, that the failure to file a Rule
1925(b) statement does not appear to have been caused by any fault of
Appellant.


                                           -6-
J-S12026-20


as many parts as there are questions to be argued; and shall have at the head

of each part — in distinctive type or in type distinctively displayed — the

particular point treated therein, followed by such discussion and citation of

authorities as are deemed pertinent.”).     Furthermore, the argument itself,

rather than being organized by issues, jumps from claim to claim, and some

claims are discussed, to varying degrees, over different pages. These defects

are amplified by Appellant’s general lack of meaningful discussion. See id.;

Appellant’s Brief at 5-15. As a result, Appellant’s argument is a disorganized

assortment of prolix bald accusations.

      We remind Appellant that “pro se defendants are subject to the same

rules of procedure as are represented defendants,” “pro se status confers no

special benefit upon a litigant, and a court cannot be expected to become a

litigant’s counsel or find more in a written pro se submission than is fairly

conveyed in the pleading.”     See Commonwealth v. Blakeney, 108 A.3d

739, 766 (Pa. 2014).     Nevertheless, because we may discern the gist of

Appellant’s claims, we will address them. Briefly, Appellant’s issues are: (1)

claims of ineffective assistance of counsel; (2) challenges to the discretionary

aspects of his sentence; (3) an illegal sentence claim due to the court’s failure

to award sentencing credit; (4) the unconstitutionality of SORNA registration

requirements; and (5) an illegal sentence due to unsafe COVID-19 conditions

at the prison.




                                      -7-
J-S12026-20


        First, Appellant raises multiple claims of plea counsel’s alleged

ineffective assistance.      Appellant avers counsel was unavailable “following

Appellant’s sentencing hearing” and “did not file a post-sentence motion,

PCRA[11] application or direct appeal,” and thus “Appellant, a layman at

matters of law, had to file his Notice of Appeal, pro se, on May 28th, 2019.”

Appellant’s Brief at 5, 7. Appellant also alleges counsel: (1) “did not have a

reasonable basis for advising [him] to plead nolo contendere to . . . Indecent

Assault;” (2) “failed to fully explain the risks and ramifications” relating to

SORNA; and (3) did not raise “an objection to the Court’s failure to entertain

mitigating factors[12];” and (4) lacked sufficient “knowledge of the Jail-Time

Credit Act as [counsel] failed to advise Appellant that his nolo contendere plea

was in exchange for a definite sentence with a specific start date, absent time

served.” Id. at 6, 10.

        We conclude these ineffective claims are waived, as Appellant did not

raise them before the trial court. See Pa.R.A.P. 302(a) (“Issues not raised in

the trial court are waived and cannot be raised for the first time on appeal.”).


____________________________________________


11   Post Conviction Relief Act, 42 Pa.C.S. §§ 9541-9545.

12 Appellant provides no further explanation for this reference to “mitigating
factors,” aside from a citation to Commonwealth v. Tigney, 730 A.2d 968
(Pa. Super. 1999). Appellant’s Brief at 6. We note Tigney addressed a claim
that “trial counsel was ineffective for not raising an objection to the trial court’s
failure to inform him of his right of allocution pursuant to [former]
Pa.R.Crim.P. 1409(C)(1),” now renumbered as Pa.R.Crim.P. 704(C)(1). Id.
at 969. Tigney did not, however, make any mention of “mitigating factors.”


                                           -8-
J-S12026-20


      Furthermore, we agree with the trial court that claims of ineffective

assistance of counsel are generally “not eligible under direct appeal, but

should be brought instead under the” PCRA. See Trial Ct. Op. at 5.           The

Pennsylvania Supreme Court has explained:

      [W]here the defendant seeks to litigate multiple or prolix claims
      of counsel ineffectiveness . . . on post-verdict motions and direct
      appeal, we repose discretion in the trial courts to entertain such
      claims, but only if (1) there is good cause shown, and (2)
      the unitary review so indulged is preceded by the
      defendant’s knowing and express waiver of his entitlement
      to seek PCRA review from his conviction and sentence, including
      an express recognition that the waiver subjects further collateral
      review to the time and serial petition restrictions of the PCRA.

Commonwealth v. Holmes, 79 A.3d 562, 564 (Pa. 2013) (emphases added

and footnotes omitted). As Appellant did not raise any ineffectiveness claims

before the trial court, he likewise did not show “good cause” why pre-collateral

review is proper, nor did he waive his PCRA rights. See id. Accordingly, we

conclude no relief is due, without prejudice to Appellant to properly raise these

issues in PCRA proceedings.

      Next, Appellant raises the following various challenges to his sentence:

“The Court colloquy was inadequate, insofar [as] the sentencing judge did not

place on the record the reasons for dispensing with the pre-sentence

investigation report[.]” Appellant’s Brief at 7. The trial court miscalculated

his prior record score and offense gravity score, and “neglect[ed] to consider

mitigating factors or the incongruousness of Appellant’s out-of-state record.”

Id. at 7-8.      At the preliminary arraignment, his counsel and the


                                      -9-
J-S12026-20


Commonwealth “agreed to a sentence of two to four years.” Id. at 8. “[T]he

offenses served as the sole basis for determining the sentence.”       Id.   We

conclude these claims are waived.

      These claims go to the discretionary aspects of sentencing.            See

Commonwealth v. Sunealitis, 153 A.3d 414, 421 (Pa. Super. 2016) (claim

of improper calculation of offense gravity score); Commonwealth v.

Anderson, 830 A.2d 1013, 1018 (Pa. Super. 2003) (challenge to calculation

of prior record score); Commonwealth v. Goggins, 748 A.2d 721, 727-28

(Pa. Super. 2000) (en banc) (claim that sentencing court failed to state

adequate reasons for dispensing with a pre-sentence report).

      As stated above, Appellant entered into a negotiated nolo contendere

plea, and received the sentence agreed upon: two consecutive terms of one

to two years’ incarceration, to be followed by three years’ probation. N.T. at

7-8, 31. Accordingly, he may not now challenge the discretionary aspects of

his sentence. See Commonwealth v. Morrison, 173 A.3d 286, 290 (Pa.

Super. 2017) (“It is well settled when . . . the plea agreement contains a

negotiated sentence which is accepted and imposed by the sentencing court,

there is no authority to permit a challenge to the discretionary aspects of that

sentence.”). Additionally, these sentencing claims are waived, as Appellant

did not raise them at sentencing or in any post-sentence motion.             See

Sunealitis, 153 A.3d at 420 (to preserve an appellate challenge to the




                                     - 10 -
J-S12026-20


discretionary aspects of a sentence, an appellant must, inter alia, preserve

the issue at sentencing or in a motion to reconsider and modify sentence).

        Third, Appellant contends his sentence is illegal because the trial court

did not grant him sentencing credit, from March 20 to May 13, 2019, when he

was “in custody” as a result of the instant criminal charges. Appellant’s Brief

at 9. He avers: (1) “Although [he] was officially detained in Connecticut prior

to sentencing, [he] is entitled to [this] credit[;]” (2) the fact that Connecticut

“was the first to arrest Appellant was immaterial, as the doctrine of primary

jurisdiction does not determine how credit is allocated when two or more

sovereigns imposed sentences;” and (3) “Appellant’s pretrial incarceration

was attributable to both the CT detainer and the new criminal charges.” Id.

at 9-10. He then reasons that the Connecticut “incarceration was not already

credited to his CT detainer, because the PA Court did not have the discretion

to give Appellant ‘double credit’ for time already served concurrently.” Id. at

11. No relief is due.

        We note Appellant did not raise the issue of sentencing credit before the

trial court. However, this claim goes to the legality of his sentence and thus

cannot be waived. See Commonwealth v. Druce, 868 A.2d 1232, 1235 (Pa

Super. 2005). “[T]he issue of whether a sentence is illegal is a question of

law; therefore, our task is to determine whether the sentencing court erred

as a matter of law and, in doing so, our scope of review is plenary.” Id. at

1236.


                                      - 11 -
J-S12026-20


       Section 9760 of the Sentencing Code provides:

       After reviewing the information submitted under section 9737
       (relating to report of outstanding charges and sentences) the
       court shall give credit as follows:

            (1) Credit against the maximum term and any minimum
            term shall be given to the defendant for all time spent in
            custody as a result of the criminal charge for which
            a prison sentence is imposed or as a result of the
            conduct on which such a charge is based. Credit
            shall include credit for time spent in custody prior to trial,
            during trial, pending sentence, and pending the
            resolution of an appeal.

42 Pa.C.S. § 9760(1) (emphasis added). Credit may not be awarded for time

served on charges unrelated to the sentence for which a defendant seeks

credit. See Taglienti v. Dep’t of Corr., 806 A.2d 988, 991-92 (Pa. Cmwlth.

2002) (“It is clear that the first three [subsections of] Section 9760 do not

permit a sentencing court to provide a prisoner with credit for time served on

another unrelated offense.”); Doria v. Pa. Dep’t of Corr., 630 A.2d 980, 982

(Pa. Cmwlth. 2002) (“[T]he rule in Pennsylvania is well settled that credit for

pre-sentence custody time cannot be earned against criminal charges

pending in a different county.”).13

       Although the trial court did not address the merits of this claim, see

Trial Ct. Op. at 8, the Commonwealth points out — and Appellant’s own



____________________________________________


13“While decisions of the Commonwealth Court are not binding upon us, they
may serve as persuasive authority.” Commonwealth v. Simmons, 56 A.3d
1280, 1284 n.1 (Pa. Super. 2012).


                                          - 12 -
J-S12026-20


argument concedes — that he was incarcerated in Connecticut on Connecticut

charges during the 54-day period for which he now demands credit.            See

Commonwealth’s Brief at 15; Appellant’s Brief at 9 (“Although [he] was

officially detained in Connecticut prior to sentencing, [he] is entitled to [this]

credit.”). A careful review of Appellant’s brief reveals the absence of contrary

argument that would support his claim for sentencing credit; Appellant does

not aver his detention in Connecticut was solely a result of the instant

charges, nor does he claim he did not receive credit for that time on his

Connecticut charges. Thus, we agree with the Commonwealth that “Appellant

has provided no argument or legal authority . . . why he is entitled to this

credit as he was serving another sentence in Connecticut during that same

time period.” See Commonwealth’s Brief at 15. We reiterate that we “cannot

be expected to become a litigant’s counsel or find more in a written pro se

submission than is fairly conveyed in the pleading.” See Blakeney, 108 A.3d

at 766. For the foregoing reasons, no relief is due.

      Fourth, Appellant argues the trial court’s “application of the SORNA

statute was an abuse of discretion” and the imposition of SORNA registration

requirements “without a jury trial is unconstitutional.” Appellant’s Brief at 12.

He also “avers the disconnect between sexually violent predators (‘SVPs’) and

misdemeanor indecent assault with no sexual element is so broad as to

constitute judicial overreach.” Id.




                                      - 13 -
J-S12026-20


      These challenges to Appellant’s registration requirements are waived

because they were not raised before the trial court. See Pa.R.A.P. 302(a);

Commonwealth v. Resklink, 2020 WL 7415959 at ** 3-4 (Pa. Super. 2020)

(defendant waived appellate challenge to SORNA registration where he did not

raise them “before the trial court, in a motion to bar application of SORNA, or

in post-sentence motions,” and instead raised them “for the first time on

appeal”).   Furthermore, Appellant is mistaken that the trial court had

discretion to choose whether to impose the provisions of SORNA, or that a

jury trial was required before SORNA was applied. Instead, the provisions,

whenever invoked by the fact of a defendant’s conviction, are mandatory. See

42 Pa.C.S. § 9799.23(b)(1) (“All sexual offenders must register in accordance

with this subchapter. . . .   Failure by the court to provide the information

required in this section, to correctly inform a sexual offender of the sexual

offender’s obligations or to require a sexual offender to register shall not

relieve the sexual offender from the requirements of this subchapter.”).

      Appellant’s final claim is that his sentence is illegal because unsafe

COVID-19 conditions exist at his prison, SCI-Chester. Appellant’s Brief at 13.

He cites “[t]he potential outbreak of COVID-19 in facilities housing adult

offenders” and the “inadequate” action by the Pennsylvania Department of

Corrections (DOC) “to mitigate the potential of an institutional health crisis.”

Id.   Appellant maintains he is 57 years old, is African American, and has

“preexisting medical conditions and an immune deficiency.” Id. He avers


                                     - 14 -
J-S12026-20


that continued incarceration during the “pandemic may subject [him] to illness

or death and a violation of his right to due process and not to be subject to

cruel and unusual punishment.” Id. No relief is due.

     We note that whereas Appellant was sentenced on May 13, 2019, the

COVID-19 pandemic in Pennsylvania did not begin until the spring of 2020.

The pandemic is not related to the trial court’s authority to impose the

sentence, and thus cannot be the basis of any alleged illegality. Furthermore,

as the trial court points out, any issue relating to safety conditions of the

prison are not proper in a direct appeal, see Trial Ct. Op. at 8, but instead

would be properly addressed to the Department of Corrections.

     As we conclude none of Appellant’s claims merit relief, we affirm the

judgment of sentence.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/22/21




                                    - 15 -